Case
 Case4:19-cr-00597
      3:17-cr-00119-HTW-LRA
                   Document 4-2
                              Document
                                 Filed on109/18/19
                                            Filed 10/05/17
                                                    in TXSD Page
                                                             Page1 1ofof4 4
Case
 Case4:19-cr-00597
      3:17-cr-00119-HTW-LRA
                   Document 4-2
                              Document
                                 Filed on109/18/19
                                            Filed 10/05/17
                                                    in TXSD Page
                                                             Page2 2ofof4 4
Case
 Case4:19-cr-00597
      3:17-cr-00119-HTW-LRA
                   Document 4-2
                              Document
                                 Filed on109/18/19
                                            Filed 10/05/17
                                                    in TXSD Page
                                                             Page3 3ofof4 4
Case
 Case4:19-cr-00597
      3:17-cr-00119-HTW-LRA
                   Document 4-2
                              Document
                                 Filed on109/18/19
                                            Filed 10/05/17
                                                    in TXSD Page
                                                             Page4 4ofof4 4
